1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10
11   ALEXANDER CONTE HALL,                             )   Case No.: 1:19-cv-00056 -DAD- JLT
                                                       )
12                   Plaintiff,                        )   ORDER DISCHARGING THE ORDER TO SHOW
                                                       )   CAUSE DATED FEBRUARY 20, 2019
13           v.                                        )
                                                       )   (Doc. 3)
14   ROBERT A. CROW,                                   )
                                                       )
15                   Defendant.                        )
                                                       )
16                                                     )
17           Previously, the Court ordered Plaintiff to show cause why the action should not be dismissed
18   for his failure to pay the filing fee to prosecute this action. (Doc. 3) In the alternative, Plaintiff was
19   directed to pay the filing fee or file a motion to proceed in forma pauperis. (Id. at 2) On March 7,
20   2019, Plaintiff paid the Court’s filing fee. (Receipt #CAE100041883) Accordingly, the Order to Show
21   Cause dated February 20, 2019 is DISCHARGED.
22
23   IT IS SO ORDERED.
24
         Dated:     March 8, 2019                                /s/ Jennifer L. Thurston
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                           1
